             Case 1:20-cv-01332-CL    Document 11    Filed 08/13/20   Page 1 of 8




                          UNITED STATES DISTRICT COURT
                                           for the
                                     District of Oregon
                                      Medford Division
        Francis Steffan                     )
                                            )              Case Number. 1: 20-CV-01332-CL
                V,                          )
                                            )
      State of Oregon and                   )
  Kate Brown (private capacity)             )




                        OBJECTION AND RECUSAL
                     AND MOTION TO RECONSIDER
             IMMEDIATE EMERGENCY PRLIMINARY INJUNCTION /
                          RESTRAINING ORDER


Plaintiff:

Francis Steffan
c/o 6500 Shadow Glen Dr.
Eagle Point, Oregon
Presenting his own case, one of the People, a beneficiary, a belligerent claimant;
A Man created in the image of God. A Man, not evolved, but created as proclaimed
within the Christian Holy Bible at Genesis 1: 26-28

Defendant:

1) Kate Brown (private capacity)
900 Court Street NE, Suite 254
Salem, Oregon

2) State of Oregon
1162 Court St. NE, Salem
           Case 1:20-cv-01332-CL      Document 11     Filed 08/13/20   Page 2 of 8



Francis Steffan Hayes OBJECTS to “Judge” Ann L. Aiken ruling anything in his case

and demands she be recused and prevented from having any input in this case. “Judge”

Ann L. Aiken is a democrat fundraiser who raised funds and was a “field staffer” for the

failed democrat Governor Ted Kulongoski of Oregon.

It is HISTORY that “Judge” Ann L. Aiken is a democrat political activist field soldier as

demonstrated above but her democrat activism didn't stop when she became a Judge.

Judge Aiken made a key decision in the case Juliana v. United States, a suit brought by

21 youths against the U.S. government stating their rights to a clean environment were

violated due to actions that the government had taken. While several similar suits at state

and federal level had been filed they were ALL dismissed EXCEPT the one by democrat

activist Judge Aiken instead she was compelled by her democratic/communist politics to

rule that access to a clean environment was a fundamental right, allowing the case to

proceed. This is clearly a political ruling not one based in law or reason.

Mary Christina Wood after graduating from Stanford Law School in 1987, she served as

a judicial clerk on the Ninth Circuit Court of Appeals, whos work asserting the public

trust doctrine's application to the atmosphere has inspired what has been coined

atmospheric trust litigation said of Aiken's ruling, "Basically, what the court (“Judge”

Ann L. Aiken) is saying is that the government must come into court and defend against

these allegations that the government has taken action to put the youth in extreme danger

including actions that literally impair their potential survival."

Mary Christina Wood did more than just inspire, she taught her students a radical
           Case 1:20-cv-01332-CL     Document 11     Filed 08/13/20   Page 3 of 8



eviromental theology then taught them how to pursue her idiotic therory in the Federal

District Court, all while still students, where their comrade “Judge”Ann L Aiken was

waiting to allow them to go “FOREWARD.”

These lawsuits if allowed to continue, as Aiken ruled they should, would result in

industry and commerce being set back to a condition prior to internal combustion

engines or perhaps further, a similar result to the current situation Kate Brown has

facilitated by declaring an emergency when no emergency exists.

I charge bias against Aiken who ruled in favor of a ridiculous law position that claimed,

two core arguments, their fundamental rights to life, liberty and property have been

violated, and that federal agencies have failed to protect “essential public trust

resources” This is basically exactly what Francis Steffan Hayes is claiming except

Francis Steffan Hayes has evidenced REAL damage to his Right of Liberty and REAL

injury in the form of criminal charge, public humiliation and denial of service and has

evidenced the actual woman responsible for facilitating this condition and has evidenced

exactly how, none of this is true for the before mentioned case Aiken ruled in favor of.

Yet when Francis Steffan Hayes demands the court protect him in his Right to gather

food without public embarrassment, assault, arrest, criminal prosecution and denial of

service, the Right to life, liberty and the pursuit of happiness, by simply recognizing the

plain FACT that a 0.008% Statewide death rate from ANYTHING is NOT an

emergency.

Through the fourteenth amendment to the US constitution this court is obligated to
           Case 1:20-cv-01332-CL     Document 11     Filed 08/13/20   Page 4 of 8



ensure that, “No State shall make or enforce any law which shall abridge the privileges

or immunities of citizens of the United States; nor shall any State deprive any person of

life, liberty, or property, without due process of law; nor deny to any person within its

jurisdiction the equal protection of the laws.”

The People of Oregon are being ruled over by edict of a tyrant and are not being equally

protected, or otherwise, as we have no laws in operation as long as the fraud declared

emergency is allowed to continue at the whim of Kate Brown.

Oregon Revised Statute 401.165(5), the very statute Kate Brown relies on for the

authority to declare a non existent emergency, states, “Any proclamation of a state of

emergency must specify the geographical area covered by the proclamation. Such area

shall be no larger than necessary to effectively respond to the emergency.”[emphasis

added]


Jackson County Oregon, the location Francis Steffan Hayes was accosted, has a death

rate of 0.00091%, even the so-called “cases” reported is only 0.2%, by what law or

reason is either of those minuscule percentages deemed an emergency?

If the statute that grants Tyrant Kate Brown the power for her to dream up what may

possibly, maybe, depending on how I feel, declare an emergency, any such statute

MUST be declared unconstitutional for being capricious, vague and ambiguous.

“Judge” Ann L. Aiken married James Klonoski, a political science professor

(propagandist), NOT a LAW professor, at the University of Oregon and one-time chair
             Case 1:20-cv-01332-CL    Document 11     Filed 08/13/20   Page 5 of 8



of the Democratic Party of Oregon. This simply demonstrates how deeply “Judge” Ann

L. Aiken is actively connected to the democrat party of Oregon and the communist

policy taught at University of Oregon. It was reported in the Eugene Weekly that James

Klonoski had planned to attend President Obama’s inauguration, said his son, Jake

Klonoski. Instead, he read a chapter from a book on his hero, Franklin Delano

Roosevelt, and gave a fist pump in the air as he watched the swearing-in. Are you seeing

the slant?

On Kate Brown being appointed Governor of Oregon, on February 13, 2015 Aiken said,

“It was so difficult for everybody to be witnessing that on a computer screen in my

chambers,” she says, noting the dashed hopes that had been tied up in Kitzhaber’s

unprecedented fourth term in contrast to the excitement surrounding a second woman

governor and the challenges she’d face. “We’ve never seen anything like this in Oregon.”

Dashed hopes? Kitzhaber is a corrupt democrat politician who fled office before he had to

legally answer for the crimes his concubine had committed which she used his person of

Governor to accomplish.

“'Excitement' surrounding a second woman governor?” THAT SECOND WOMAN

GOVERNOR IS KATE BROWN, the defendant.

She also at the February 13, 2015 event, while addressing a crowd of a few hundred, Judge

Aiken opened the event by saying it was a momentous day with the news of Brown as

governor and she closed by emphasizing that federal employees, as public servants, have a

special obligation to work together to ensure that the District of Oregon continues to
           Case 1:20-cv-01332-CL      Document 11      Filed 08/13/20   Page 6 of 8



function smoothly and efficiently. This is absolutely unacceptable instruction from a

JUDGE. The federal employees, as servants of the People, working in a federal court's first

duty is to see that justice is done and done equally and without prejudice, not to run cows

through the slaughter house as fast and easy (and as profitable) as you can.

A week after the above mentioned event Aiken is reported, in the Eugene Weekly, to have

said, “A step towards “having it all” is building community, a tool, she says, that was close

to Robert’s heart. “That’s what life is about. That’s why Kate Brown will do well,” Aiken

says.” That is a specific BIAS against Francis Steffan Hayes as he is suing Kate Brown for

“not doing well.”

Francis Steffan Hayes paid to file this case Francis Steffan Hayes moves this court and

Francis Steffan Hayes does NOT trust “Judge” Ann L. Aiken.

Aiken, just this year, released from custody Joseph M. Dibee who was being held to

protect the public from further terrorism like the kind he was accused of taking part i n.

Dibee, 52, was arrested in Cuba in August 2018 on a 12-year-old federal warrant. He

was indicted in 2006 in Oregon on charges of arson, conspiracy to commit arson and

destruction of an energy facility. Dibee is accused of helping to destroy the Cavel West

Inc. meatpacking plant in Redmond on July 1, 1997, and destroying a Bonneville Power

Administration tower near Bend on Dec. 30, 1999. A real live domestic terrorist and

Aiken let him go.

On Dec. 18, the 9th Circuit overturned Aiken’s release decision. The appeals judges

found that Aiken failed to make sufficient findings regarding Dibee’s potential flight risk
             Case 1:20-cv-01332-CL   Document 11     Filed 08/13/20   Page 7 of 8



or danger.

CUBA???? Isn't CUBA a communist country? And isn't it like four thousand miles

away? So, a domestic eco terrorist commits serious acts of terrorism, flees to a

communist country and remains a federal fugitive for over a decade and “Judge” Ann L

Aiken RELEASES HIM. How much incompetence and neglegence regarding the public

trust is allowed from Judges in this District?

Yet Francis Steffan Hayes cannot even get a hearing to gain a protective order so he can

go and purchase the necessities of life without Fear of, and actual public humiliation,

arrest, assault, criminal charges and denial of necessary services, which is not

hypothetical speculation as it has already happened once, and because of this court the

same conditions that facilitated the deprivation of Rights that has made this case

necessary still exist.

Francis Steffan Hayes believes Aiken released the environmental domestic terrorist for

the same reason she allowed a ridiculous environmental babbling bunch of nonsense

masquerading as a legal action to continue, her communist political beliefs.

When the motion was filed an expedited oral hearing was requested and apparently

denied along with the motion, DENIED A HEARING. THAT is a violation of Francis

Steffan Hayes DUE PROCESS Rights.

Francis Steffan Hayes demands that “Judge” Ann L. Aiken be prohibited from

participating in ANY way in this case, recused, she is BIAS in favor of the Defendant

and a political activist masquerading as a Judicial officer.
           Case 1:20-cv-01332-CL      Document 11     Filed 08/13/20   Page 8 of 8



Francis Steffan Hayes further demands that the motion for immediate emergency

restraining order to prevent further injury and damage to Francis Steffan Hayes at the

hands of a declared emergency that does not exist be re-considered by a non activist

Judge and to be granted an expedited oral hearing, as indicated when filing the motion.

Francis Steffan Hayes, one of the People (beneficiary), demands this court (fiduciary)

exercise the trust, Constitution of the United States & Constitution of the State of

Oregon, on his behalf for his benefit against the artificial entity doing business as State

of Oregon and Kate Brown in her private capacity.

If this court's refuses to grant protection to Francis Steffan Hayes and he is in any way

assaulted, acosted, criminally charged, publically humiliated or any other violation of

Rights or body all the consequences of that assault is the liability of this court.



Date of signing: August Thirteen, in the year of our Lord, Two Thousand and Twenty.



Francis Steffan Hayes
